Citation Nr: 1741134	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a chronic prostate condition, to include as due to exposure to herbicides or service-connected diabetes mellitus.

2. Entitlement to a disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft.

3. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

4. Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence he submitted at the hearing, specifically private medical records.

The issue of service connection for a prostate condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's coronary artery disease, status post coronary artery bypass graft, has been manifested by a workload of 10 METs.

2. For the entire appellate period, the Veteran's diabetes mellitus has required insulin and restricted diet, but not regulation of activities.

3. For the entire appellate period, the Veteran's erectile dysfunction has not resulted in deformity of the penis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005-7006 (2016).

2. The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2016).

3. The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the claims.  A January 2011 letter notified the Veteran of the information needed to substantiate and complete his claims for increased disability ratings, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claims, namely evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with his claims.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the November 2016 Travel Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's disabilities.  His testimony reflects knowledge of the elements necessary to substantiate his claims, generally an increase in severity.  Neither the Veteran nor his representative has alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

I. Coronary Artery Disease

The RO has rated the Veteran's coronary artery disease as 30 percent disabling under Diagnostic Code 7006-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Under Diagnostic Code 7005, a 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Diagnostic Code 7006 provides for a 100 percent rating during and for three months following myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006.

Thereafter, under Diagnostic Code 7006, a 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A note prior to the Diagnostic Codes explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

On January 2010 VA examination, the Veteran reported he had not had any cardiac-related symptoms since his April 2007 coronary artery bypass graft.  He reported taking daily Aspirin with no side effects, and denied any limitations in his ability to care for his own activities of daily living, drive, complete yard work or household chores, participate in recreational activities, or perform job duties.  Stress test results were provided from a November 2009 test, which showed the Veteran exercised for 9 minutes and 30 seconds at a maximum of 10 METs.  Results from a November 2009 scintigraphy and gated tomography were also reviewed and showed ejection fraction within acceptable limits at 60 percent.  The examiner described the Veteran's coronary artery disease as stable.

A private February 2011 exercise stress test showed the Veteran completed 9 minutes of testing at a workload of 10 METs, and did not experience chest discomfort.  His exercise tolerance was described as good.  The post-stress left ventricular ejection fraction was "within normal acceptable limits" at 62 percent.

On April 2013 VA examination, the Veteran reported he was hospitalized earlier in the month for angina, and that he was doing "all right" since his discharge.  He stated he took several prescription medications for his symptoms.  He denied a history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, and pericardial adhesions.  He indicated he had an angioplasty in February 2011.  Physical examination was normal.  The examiner noted the Veteran had a well-healed surgical scar in the midline of the chest.  It was 24 cm in length and non-tender.  An April 2013 echocardiogram was normal, with left ventricular ejection fraction greater than 55 percent.  An exercise stress test from the same month showed no arrhythmias or cardiac ischemia, and a METs level of 10.1.

On October 2015 VA examination, the examiner noted the Veteran did not have any further heart procedures or hospital admissions for his heart since his last examination.  The Veteran reported taking several prescription medications for his heart condition.  He again denied a history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, and pericardial adhesions.  Physical examination was again normal, and the examiner noted the same surgical scar, measuring 26 cm in length and 0.2 cm in width.  The scar was not painful or unstable.  The examiner noted that an October 2015 echocardiogram showed evidence of cardiac hypertrophy, but no evidence of cardiac dilatation.  The echocardiogram also showed left ventricular ejection fraction of 45 to 50 percent, and normal wall motion, but abnormal wall thickness due to mild left ventricular hypertrophy.  An October 2015 exercise stress test showed the Veteran performed at 10.1 METs, and was non-diagnostic for the presence of coronary artery disease.  The test did not show ischemia.  The examiner noted he achieved the maximal heart rate required, and that based on the results, the Veteran would not be limited in sedentary or light-to-moderate physical employment.

In a 2015 addendum, the examiner noted the METs score was solely due to cardiac functioning and more accurately reflected the Veteran's cardiovascular functioning than the left ventricular ejection fraction. 

On review of the record, the Board finds that the disability picture presented by the Veteran's coronary artery disease, status post coronary artery bypass graft, does not warrant a rating higher than 30 percent for the entire appellate period.  There is no evidence to support a finding that the Veteran had more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  While the Board acknowledges that one echocardiogram from October 2015 showed left ventricular ejection fraction of 45-50 percent, the examiner noted the METs score at the time of 10.1 was a more accurate reflection of the Veteran's cardiovascular functioning.  

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

II. Diabetes Mellitus

The RO has rated the Veteran's diabetes mellitus, type II, as 20 percent disabling under Diagnostic Code 7913.

Diagnostic Code 7913 (diabetes mellitus) provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Veteran has a separate 30 percent disability rating for diabetic nephropathy with hypertension.  He has not contended a higher rating is warranted for that disability, therefore it is not discussed in this decision.  His erectile dysfunction due to diabetes mellitus is discussed separately below.

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

On January 2010 VA examination, the Veteran reported that his blood sugar dropped to the 70s two or three times per month, and after drinking orange juice, his blood glucose returned to normal within 30 minutes.  He denied a history of ketoacidosis, and he had no hospitalizations or diabetic care provider visits in the past year for ketoacidosis or hypoglycemic episodes.  He reported a restricted diet but denied any restrictions on activities due to diabetes.  The Veteran reported treatment with a hypoglycemic agent and insulin.  He reported he saw his primary care provider every three months for management of all medical problems.  The examiner noted the diabetes was not well-controlled, with no history of diabetic neuropathy, nephropathy, or retinopathy.

On April 2013 VA examination, the Veteran reported diabetes managed by restricted diet, and treated with one injection of insulin per day and a prescription oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of medical management of diabetes.  He reported he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss or progressive loss of strength due to diabetes.  He did have complications of diabetic nephropathy and erectile dysfunction.  While an eye examination diagnosed nuclear sclerotic cataracts, the examiner noted the diabetes did not cause ocular complications.  The examiner noted diabetes impacted the Veteran's ability to work, because he could not obtain a commercial driver's license due to his insulin usage.  The examiner stated there were no other apparent functional limitations to physical or sedentary work activities due to diabetes.

On October 2015 VA examination, the examiner noted treatment in the form of prescribed oral hypoglycemic agents and insulin.  The examiner noted the Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  He had no episodes of ketoacidosis and hypoglycemia requiring hospitalization over the past 12 months, nor did he have progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner noted he had diabetic nephropathy, erectile dysfunction, and hypertension due to diabetes.  The examiner again noted there were no functional limitations to physical or sedentary work, other than that the Veteran would not be able to obtain a commercial driver's license.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus does not warrant a disability rating higher than 20 percent for the entire appellate period.  During this period, the evidence does not show that the Veteran's diabetes mellitus required regulation of activities required for a higher 40 percent rating.  Rather, the VA examiners noted he did not require regulation of activities.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a rating in excess of 20 percent for diabetes mellitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


III. Erectile Dysfunction

The RO rated the Veteran's erectile dysfunction as 0 percent disabling under Diagnostic Code 7522.  38 C.F.R. § 4.115b.

Diagnostic Code 7522 (penis, deformity, with loss of erectile power) provides that a compensable (20 percent) disability rating be assigned for deformity of the penis with loss of erectile power.  The adjudicator is also to review for entitlement to SMC under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Here, for the compensable rating to be assigned, the medical evidence must confirm physical deformity of the penis.

On January 2010 VA examination, the Veteran reported difficulty obtaining and maintaining an erection long enough for successful vaginal penetration or ejaculation.

On April 2013 VA examination, the Veteran reported inability to achieve an erection sufficient for penetration and ejaculation both with and without medication.  The physical examination was normal.

On October 2015 VA examination, the examiner noted the Veteran's erectile dysfunction was unchanged, and that he could not take any medications due to his heart condition.  The physical examination was again normal.

The Veteran underwent a July 2016 VA contract examination.  This examination is after the last adjudication of this issue by way of an SSOC. Review of this record indicates that the evidence is cumulative of that contained in prior examinations, to include documenting that the disability does not involve deformity.  For this reason, the Board finds that remand of this issue to the RO for initial consideration is unnecessary.   38 C.F.R. § 20.1304.
On review of the record, the Board finds that the disability picture presented by the Veteran's erectile dysfunction does not warrant a compensable rating for the entire appellate period.  There is no evidence to support a finding that the Veteran has physical deformity of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The April 2013, October 2015, and July 2016 VA examiners specifically noted his penis was normal on physical examination.  As well, for the entire appeal period, SMC has already been granted based on the loss of use of a creative organ.  38 C.F.R. § 3.350.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a compensable rating for erectile dysfunction is not warranted.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A compensable disability rating for erectile dysfunction is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran underwent a VA examination for his prostate condition in October 2015.  While the examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, an opinion was not provided as to whether diabetes aggravated the condition.  Therefore, the Board directs that an additional opinion be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the prostate condition on appeal; this specifically includes treatment records from the VA Medical Center in Augusta from January 2016 to the present.

2. After completing directive (1), the AOJ should return the claims file to the October 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current benign prostate hypertrophy.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's benign prostate hypertrophy is related to service, to include due to exposure to herbicides?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's benign prostate hypertrophy is proximately due to service-connected diabetes mellitus?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's benign prostate hypertrophy has been aggravated by service-connected diabetes mellitus?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for a chronic prostate condition, performing all additional development deemed necessary.  If the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


